UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7962



PHILLIP PAUL GOODYEAR,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director of South Carolina
Department of Corrections; RICKY HARRISON,
Warden of Kershaw Correctional Institution;
STANLEY BURTT, Associate Warden of Kershaw
Correctional   Institution;   BRENDA  SCOTT,
Caseworker     at    Kershaw    Correctional
Institution; ROBERT MILLER, Lieutenant at
Kershaw Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-01-20-BD)


Submitted:   February 14, 2002            Decided:   April 17, 2002


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Paul Goodyear, Appellant Pro Se. Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Phillip Paul Goodyear appeals the district court’s judgment

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court order and find no

error.   Accordingly, we affirm on the reasoning of the district

court.   See Goodyear v. Catoe, CA-01-20-BD (D.S.C. filed Oct. 19,

2001; entered Oct. 22, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2